Citation Nr: 1713665	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  13-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for a surgical scar of the right knee.

2.  Entitlement to a compensable rating for status post fracture, right ring finger.

3.  Entitlement to a disability rating in excess of 10 percent prior to October 21, 2016 and in excess of 20 percent thereafter for limitation of extension, right knee (previously rated as right knee degenerative joint disease, status post ACL reconstruction). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a hearing before the Board in July 2016.  He failed to appear for the hearing and has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is deemed withdrawn.

The matter was previously before the Board in September 2016 at which time it was remanded for further development.  The RO issued a rating decision in February 2017 which increased the Veteran's disability evaluation for limitation of extension, right knee to 20 percent disabling effective October 21, 2016.

The issue of entitlement to an increased disability rating for limitation of extension, right knee is addressed in the REMAND portion below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's surgical scar, right knee has been asymptomatic.

2.  Throughout the period on appeal, the Veteran's status post fracture, right ring finger disability has been manifested by noncompensable limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for surgical scar, right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.10, 4.118, Diagnostic Codes 7800-7805 (2016).

2.  The criteria for a compensable rating for the Veteran's status post fracture, right ring finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.10, 4.71a, Diagnostic Code 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statues and regulation have been met in this case.

Regarding the notice requirements pertaining to an increased rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the January 2012 rating decision on appeal.  Thus, there is no timing error.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him VA examinations to assess the severity of his surgical scar, right knee and residuals of right ring finger fracture during the time period in question.  There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. As the aforementioned development is in substantial compliance with the Board's prior remand directives, further remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board will therefore proceed to the merits of the Veteran's appeal.


Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can be practically determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  
38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with
38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2016).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Surgical Scar, Right Knee

In a June 2009 rating decision, the RO granted service connection for the Veteran's surgical scar on his right knee and assigned a noncompensable disability evaluation, effective February 15, 2006.  In July 2011, the Veteran filed a claim seeking a compensable evaluation for this scar asserting that the disability had worsened.

As will be discussed below, the scars in question are on the Veteran's right knee and are neither deep nor nonlinear.  Thus, the criteria for rating scars under 38 C.F.R. § 4.118, Diagnostic Code 7800, 7801, and 7802 are inapplicable.

Scars that are unstable or painful are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides the following: a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 at Note (1).  If one or more scars are both unstable and painful, 10 percent must be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).

With regard to scars (including linear scars) that have been evaluated under Diagnostic Codes 7800-04, Diagnostic Code 7805 directs VA to also evaluate any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.

The Veteran was afforded a VA contract examination in October 2011.  The contract examiner noted a linear scar on the Veteran's right knee.  The scar measured 15 cm by 0.2 cm.  The examiner noted that the scar was not painful on examination and there was no skin breakdown; additionally, there was no underlying tissue damage, no inflammation, no edema, nor keloid formation.  The examiner reported that the scar was not disfiguring and that there was no limitation of motion or function due to the scar.  The examiner noted that the scar was well-healed.

In October 2016, the Veteran underwent a VA knee examination.  The examiner noted a scar on the Veteran's right knee measuring 20 cm by 0.2 cm.  The examiner documented that there was no objective evidence that the scar was painful or unstable.

The Board finds that a compensable rating is not warranted as there is no evidence that establishes the Veteran's scar is unstable or painful, nor is there any evidence of any disabling effect not considered in a rating provided under Diagnostic Code 7804.  Thus, this appeal regarding this issue is denied.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 54.

Status Post Fracture, Right Ring Finger

The RO granted service connection for status post fracture, right ring finger in a February 15, 2006 rating decision and assigned a noncompensable evaluation for this condition pursuant to Diagnostic Code 5230. 38 C.F.R. § 4.71a.  The Veteran contends that this condition has worsened and is seeking a compensable evaluation for his disability.

Under Diagnostic Code 5230, limitation of motion of the ring finger, any limitation of motion is noncompensable.  38 C.F.R. § 4.71a.

The Veteran underwent a VA contract examination in October 2011.  The contract examiner noted that a bilateral hand examination revealed no decrease in strength with regard to pulling, pushing and twisting.  With regard to hand dexterity, the examiner noted that there was not decrease in twisting, probing, writing, touching and expression.  The examination of the hands revealed no deformity of any digits.  Range of motion testing for the ring finger revealed no limitation of motion; extension to 0 degrees and flexion to 90 degrees at the metacarpophalangeal (MCP) joint, extension to 0 degrees and flexion to 100 degrees at the proximal interphalangeal (PIP) joint, and extension to 0 degrees and flexion to 70 degrees at the distal interphalangeal (DIP) joint, all within normal range of motion.  The examiner noted that joint function was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  An x-ray taken in connection with this examination revealed no appreciable abnormal findings.  The examiner diagnosed the condition as status post fractured right ring finger.

The Veteran underwent a VA hand and finger examination in October 2016 in accordance with the Board's September 2016 remand directives.  The Veteran reported that he could not wear a ring on his right ring finger and had trouble making a tight fist.  He reported that he experienced trouble gripping and that his handwriting had deteriorated.  The Veteran did not report any flare-ups of his hand or finger joints.  He acknowledged that he was able to drive up to 5 hours without any problems.  Range of motion testing for the ring finger showed extension to 0 degrees and flexion to 90 degrees at the MCP, extension to 0 degrees and flexion to 100 degrees at the PIP, and extension to 0 degrees and flexion to 70 degrees at the DIP; all within normal range of motion.  The examiner noted evidence of localized tenderness or pain on palpation of the metatarsal head.  There was no evidence of pain with the use of the hand; joint function was note limited by pain, weakness, fatigability or incoordination after repetitive use.  Muscle strength testing was normal.  The examiner observed no ankylosis in the right hand.

The Board finds that a compensable evaluation for the Veteran's status post fracture, right ring finger is not warranted.  A noncompensable evaluation, which is the only evaluation applicable under the rating code for this condition is in effect.  This evaluation includes consideration of additional limitation of motion due to pain, weakness, incoordination or fatigability.  As the maximum schedular evaluation is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995)

Other Considerations

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extraschedular disability ratings.  However, in this case the Board finds that the record does not show that the Veteran's service-connected disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disabilities. See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the symptoms associated with the Veteran's service-connected surgical scar, right knee and status post fracture, right ring finger are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about these disabilities that would render the schedular criteria inadequate.  As the available schedular criteria for these disabilities are adequate, referral for extraschedular consideration of an extraschedular rating is not warranted.

Finally, the Veteran has not asserted that his surgical scar, right knee and status post fracture, right ring finger disabilities have rendered him unemployable, nor does the evidence indicate such.  Therefore, action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.
ORDER

A compensable evaluation for surgical scar, right knee is denied.

A compensable evaluation for status post fracture, right ring finger is denied.


REMAND

While the Board regrets the additional delay, the Board finds that a remand is necessary to adequately evaluate the Veteran's right knee disability.

In September 2016, the Board remanded this matter to provide the Veteran with a VA examination of his right knee in accordance with the range of motion testing protocol required by the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).

The Veteran was afforded an examination in October 2016.  The Board finds that this examination is inadequate because it does not include competent findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).

Therefore, an additional VA examination is needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As the matter is being remanded for a new examination, any outstanding VA medical treatment records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical treatment records dated from October 2016 forward and associate them with the electronic file.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his right knee disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records. For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected right knee disability, to include any functional effects.  The Veteran's electronic file should be made available to and reviewed by the examiner, and he or she must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's right and left knees, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

The examiner should assess the impact of the Veteran's service-connected right knee disability on his activities of daily living, including his occupational functioning.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide and opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


